Title: To James Madison from John Church, 24 December 1805 (Abstract)
From: Church, John
To: Madison, James


          § From John Church. 24 December 1805, Cork. “I have the Honor to acknowledge Receipt of your different Circular Letters, & also of the recent Acts of Congress both which shall have my Attention.
          “I now profit with the Opportunity of the Ship Six Sisters via Baltimore to hand you the inclosed Schedule for the Current Year of the Imports into this City of American Produce [not found] & I also accompany herewith a Statement of what Money I have received for Account of the United States [not found] the Balance whereof I have transferred being £31.1. or 127 Dols. 38.
          “I have at this Time to request you will be so kind as to allow me to nominate my Son James B. Church, to be my Vice Consul for the American Consulate in this City. You may rest assured of his Attention & Abilities to represent me, as Occasion may require, having the Advantage of many Years Experience in Trade & long been one of the Firm of my Mercantile House, Church, Sons & Busteed.
          “I am induced to this Application under the Supposition that I may find it necessary to absent myself from here for the Benefit of the English Watering-places & perhaps at some Time when the Interest of the United States might require Attention. Our Port being so conveniently situate & so open for Vessels passing between your Continent & these Countries seldom leaves this Harbor without Cases that require to be attended to.
          “Not doubting of your Approbation on the Occasion & expecting you will forward the Needful Authority for this Arrangement.”
          Adds in a postscript: “For your Governmt. is subscribed the Signature of, James B. Church.”
          Adds in a second postscript: “Should this Mode of Application not be quite regular, may I request of you to forward it in the right Channel, as we are seperated by too gre⟨at⟩; a distance to admit of a Correspondence hereon.”
        